Citation Nr: 1031532	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-09 216	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May to November 2002, January 
to August 2003, and January to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran and his mother presented testimony at a hearing 
chaired by the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the claims file.

In October 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.  In addition to remanding the claim 
listed above, it also granted claims for service connection for 
posttraumatic stress disorder, a low back disorder, and tinnitus, 
on appeal at that time.  The Board's decision with respect to 
those claims is final.  See 38 C.F.R. § 20.1100 (2009).  


FINDING OF FACT

On April 22, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


